UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 11-7513


FRANK M. NEFF,

                 Plaintiff - Appellant,

          v.

CMS; WARDEN; MEDICAL DEPT,

                 Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:11-cv-00582-RDB)


Submitted:   March 29, 2012                 Decided:   April 3, 2012


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frank M. Neff, Appellant Pro Se. Philip Melton Andrews, Jeremy
C. B. Wyatt, KRAMON & GRAHAM, PA, Baltimore, Maryland; Stephanie
Judith   Lane-Weber,  Assistant  Attorney   General,  Baltimore,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Frank   M.    Neff    appeals    the    district   court’s      order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                       We

have     reviewed   the     record     and   find    no   reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.      Neff    v.    CMS,   No.   1:11-cv-00582-RDB       (D.   Md.    filed

Oct. 31, 2011, and entered Nov. 1, 2011).             We deny all of Neff’s

pending motions for relief and we dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                       AFFIRMED




                                        2